DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner could not find support, in applicant’s specification, for the new negative limitation of “the chemical liquid is not a supercritical fluid”.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 10-11, 20-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. (US 2003/0125225 A1) in view of Toshima et al. (US 8,465,596) corresponding to (US 20110214694 A1 ) or Verhaberbeke et al. (US 10,354,892) corresponding to (US 2014/0144462 A1) and in view of Moore (US 6,551,973 B1).
Xu discloses a chemical formulations and methods for removing unwanted material, such as unexposed photoresist, metal oxides, CMP residue, and the like, from semiconductor wafers or other substrates. The formulations utilize a supercritical fluid-based cleaning composition, which may further include (I) co-solvent(s), (II) surfactant(s), (III) chelating agent(s), and/or (IV) chemical reactant(s) (abstract). The supercritical fluid comprising a fluid species selected from the group consisting of carbon dioxide, oxygen, argon, water, ammonia, and mixtures thereof.
As a result Xu discloses fluctuating a temperature of the peeling target portion to which the chemical liquid has been supplied by supplying a first temperature fluctuation fluid and a second temperature fluctuation fluid which is any of the additional (I) co-solvent(s), (II) surfactant(s), (III) chelating agent(s), and/or (IV) chemical reactant(s) to fluctuate the 
Xu teaches [0019] A further method aspect of the invention relates to a method of integrated circuit (IC) manufacture on a semiconductor substrate, comprising cleaning the semiconductor substrate to remove organic and/or inorganic material present thereon, wherein such cleaning comprises contacting the semiconductor substrate with a supercritical fluid-based cleaning composition to permeate same into the material, and heating the semiconductor substrate to induce removal of the material therefrom by the action of the supercritical fluid-based cleaning composition.
It is noted that Xu is silent about a substrate holder.
Both Verhaberbeke (Fig. 5A) and Toshima (Fig. 3) disclose a wafer holder is holding the wafer in an SCF (Super-Critical Fluid) cleaning chamber.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Xu by holding the wafer substrate in a wafer holder.
One of ordinary skill would have been motivated to modify the method of Xu by holding the wafer substrate in a wafer holder since the substrate of Xu cannot levitate in suspension, it is customary in the art of cleaning wafers to hold the wafer by a holder otherwise the wafer might get damaged when the supercritical fluid-based cleaning composition is introduced in the chamber.
Xu discloses [0068] Upon application of heat, rapid expansion of the SCF, e.g., CO.sub.2, occurs, causing disruption, degradation and decomposition of the unwanted material, e.g., photoresist, film. The SCF contacting and heating steps may be repetitively carried out as necessary to effect removal of any residual unwanted material on the semiconductor substrate. Alternatively, wet cleaning agents may be applied to the SCF-treated surface to complete the removal of residual material, or such wet cleaning treatment may be followed by renewed SCF treatment. It will be appreciated that such use of SCF may be combined with other unwanted material removal agents and approaches, as necessary or desirable in a given application to yield substantially complete removal of the unwanted material from the semiconductor substrate.
The expression of “contacting and heating steps may be repetitively carried out as necessary to effect removal of any residual unwanted material” above reads on fluctuating a temperature of the peeling target portion to which the chemical liquid has been supplied between a maximum temperature value (the heating temperature) and a minimum temperature value (the temperature of the SCF), and supplying a cleaning rinse liquid for removing the second coating film of the peeling target portion after the fluctuating is disclosed as wet cleaning agents may be applied to the SCF-treated surface to complete the removal of residual material. The initial starting temperature of the substrate is room temperature (approximately 20 degrees Celcius because the substrate has enough time to stabilize to ambient temperature before it is loaded into the cleaning/etching chamber.  As a result the temperature upper limit of the repetitive heating/cooling steps is at least the room temperature. In addition it is reasonable to assume that the lower endpoint of the lower limit of the repetitive heating/cooling steps is at least the liquid CO2 temperature.

Alternatively, Xu’s disclosure also recites:
[0002] Photolithography is used to structurally define the patterns of the layers and doping regions on semiconductor wafers. Photolithography techniques comprise the steps of coating, exposure, and development. Initially, a wafer is coated with a negative or positive photoresist substance and subsequently covered with a mask that defines specific areas to be either retained or removed in subsequent processes. Following the proper positioning of the mask, the photoresist layer (negative) is irradiated to harden the exposed photoresist material thereby making it resistant to removal and/or etching. The non-exposed photoresist material is then removed, or "developed," thereby leaving behind a pattern identical to the mask. Effective removal of the unwanted negative or positive photoresist is crucial because incomplete removal of the non-exposed photoresist residue affects subsequent processes and compromises the quality of the finished semiconductor device. 
[0003] At present, the favored technique to remove the developed photoresist is plasma ashing. Plasma ashing involves exposing the photoresist-covered wafer to oxygen plasma in order to oxidatively decompose the unexposed photoresist film from the substrate surface. However, plasma etching usually results in the formation of plasma-etching residue, and this to penetrate into deep trenches and vias because of the high surface tension. As a result, incomplete cleaning will occur. SCF has near zero surface tension and thus enables the complete cleaning for small dimension vias and trenches.

In yet another embodiment Xu discloses [0084] The present invention is broadly applicable to integrated circuit (IC) manufacture, for cleaning operations between successive process steps to remove organic and/or inorganic residues that are present, such as photoresist or post-etch photoresist products. [0089] Post ash photoresist residue was removed from the surface of patterned structures by the following process. A cleaning composition, including alcohol (e.g., methanol, ethanol, isopropanol) co-solvent in supercritical CO.sub.2 and a fluorinated agent, was added to a cleaning vessel and allowed to equilibrate at 4000 psi at 90.degree. C. (1% w/v fluoride, 15% w/v alcohol). The cleaning fluid composition was circulated through the cleaning vessel at a constant pressure and temperature for a predetermined period of time (30-900 seconds). Upon completion, the cleaning composition was displaced with pure 
It is noted that Xu does not expressly disclose the combination of the new limitations of “heating a substrate held by a holder; supplying, to a peeling target portion which is at least a portion of a coating film including a first coating film and a second coating film, a chemical liquid for enhancing a peeling performance between the first coating film and the second coating film, the first coating film being formed directly on a surface of the substrate, and the second coating film being formed on the first coating film and containing carbon with a different composition from that of the first coating film; fluctuating a temperature of the peeling target portion to which the chemical liquid has been supplied between a maximum temperature value (at least the initial room temperature of the substrate as loaded) and a minimum temperature value which can be reasonably assumed to be the CO2 liquid temperature; and supplying a rinse liquid for removing the second coating film of the peeling target portion after the fluctuating while at least a portion of the first coating film covers remains on an entirety of the surface of the substrate”
Moore discloses stripping composition is provided for removing polymeric organic substances from an inorganic substrate.   In employing the stripping solutions of this invention, the substrate covered with the cured photoresist and where applicable, post-etch residue, is brought in contact with the stripping solution at a range of temperatures (Col. 5, line 5).
The reference of Moore, however, is not relied on to teach the stripping composition, but is only relied on to teach an example of the substrates types and how photoresist post-etch post-etch residue shown in line stack labeled “Plasma Etch” after an etching step (second item from the left).
The invention was also tested on the removal of plasma-induced post-etch residue. The substrate is a silicon wafer with microcircuitry present. Through successive photolithographic, deposition, and plasma etch steps, device structures were made upon the silicon. In this example, the device structure had the form of lines on the wafer substrate. Each line is composed of layers of metallic features (aluminum) to form a "stack". Using a scanning electron microscope (SEM); the lines were evident to have residue, commonly referred to as "post-etch residue". Other identities include sidewall polymer (i.e. formation of same substance on the "wall" of the feature and redeposition (i.e. organometallic deposit generated from plasma condensates). Upon exposure of wafer to the noted stripping invention at varying conditions of temperature and time noted in this invention, the post-etch residue was found to be completely removed. No adverse or subsequent unwanted effects were noted to occur on the device. Namely, the part was rinsed and dried using accepted measures and observations were made using the SEM (Col. 7, line 53).
As a result the resist post-etch residue sample shown in Fig. 2 of Moore reads on a portion of a coating film including a first coating film (combination of SiO2 + Ti + Al films) and a second coating film (post-etching residue shown on line stack after etching and patterning the Ti + Al films) , the first coating film (combination of SiO2 + Ti + Al films) being formed directly on a surface of the substrate, and the second coating film (post-etch residue) being formed on the first coating film and containing carbon with a different composition from that of the first different composition from that of the first coating film.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to apply the post-etch residue removal (cleaning) method of Xu to any substrate having residues including the post-etch residues of Moore because Xu teaches his method is effective in removing any post-etch residue.
One of ordinary skill would have been motivated to apply the post-etch residue removal (cleaning) method of Xu to the substrate/post-etch residues of Moore in order to remove unwanted layers or corrosion of metal layers, to avoid the use of copious amounts of cleaning agents and solvents presents environmental and safety issues and involves substantial costs for proper handling and disposal of these chemical reagents, while  allowing chemical to penetrate into deep trenches and vias because of the high surface tension, and as a result, complete cleaning for small dimension vias and trenches will be obtained as suggested by Xu.
As discussed above, the method of Xu is based on fluctuating a temperature of the peeling target portion to which the chemical liquid has been supplied between a maximum temperature value and a minimum temperature value; and as discussed above, the method of Xu would provide supplying a rinse liquid for removing the second coating film (etch-residue) of at least a portion of the first coating (the SiO2 layer) film covers remains on an entirety of the surface of the substrate see Fig. 2 of Moore.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 10-11, 20-22,  5, 7,9, 12-14, 19, 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. (US 2003/0125225 A1) in view of Toshima et al. (US 8,465,596) corresponding to (US 20110214694 A1 ) or Verhaberbeke et al. (US 10,354,892) corresponding to (US 20140144462 A1) and in view of Moore (US 6,551,973 B1), as applied to claims 1-4 above, and further in view of previously cited Liu et al. (CN 107285302) and/or Love, Jr. et al. (US 6,033,993 A).
Xu discloses a chemical formulations and methods for removing unwanted material, such as unexposed photoresist, metal oxides, CMP residue, and the like, from semiconductor wafers or other substrates. The formulations utilize a supercritical fluid-based cleaning composition, which may further include (I) co-solvent(s), (II) surfactant(s), (III) chelating agent(s), and/or (IV) chemical reactant(s) (abstract). The supercritical fluid comprising a fluid 
Xu teaches [0019] A further method aspect of the invention relates to a method of integrated circuit (IC) manufacture on a semiconductor substrate, comprising cleaning the semiconductor substrate to remove organic and/or inorganic material present thereon, wherein such cleaning comprises contacting the semiconductor substrate with a supercritical fluid-based cleaning composition to permeate same into the material, and heating the semiconductor substrate to induce removal of the material therefrom by the action of the supercritical fluid-based cleaning composition.
It is noted that Xu is silent about a substrate holder.
Both Verhaberbeke (Fig. 5A) and Toshima (Fig. 3) disclose a wafer holder is holding the wafer in an SCF (Super-Critical Fluid) cleaning chamber.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Xu by holding the wafer substrate in a wafer holder.
One of ordinary skill would have been motivated to modify the method of Xu by holding the wafer substrate in a wafer holder since the substrate of Xu cannot levitate in suspension, it is customary in the art of cleaning wafers to hold the wafer by a holder otherwise the wafer might get damaged when the supercritical fluid-based cleaning composition is introduced in the chamber.
Xu discloses [0068] Upon application of heat, rapid expansion of the SCF, e.g., CO.sub.2, occurs, causing disruption, degradation and decomposition of the unwanted material, e.g., photoresist, film. The SCF contacting and heating steps may be repetitively carried out as necessary to effect removal of any residual unwanted material on the semiconductor substrate. Alternatively, wet cleaning agents may be applied to the SCF-treated surface to complete the removal of residual material, or such wet cleaning treatment may be followed by renewed SCF treatment. It will be appreciated that such use of SCF may be combined with other unwanted material removal agents and approaches, as necessary or desirable in a given application to yield substantially complete removal of the unwanted material from the semiconductor substrate.
The expression of “contacting and heating steps may be repetitively carried out as necessary to effect removal of any residual unwanted material” above reads on fluctuating a temperature of the peeling target portion to which the chemical liquid has been supplied between a maximum temperature value (the heating temperature) and a minimum temperature value (the temperature of the SCF), and supplying a cleaning rinse liquid for removing the second coating film of the peeling target portion after the fluctuating is disclosed as wet cleaning agents may be applied to the SCF-treated surface to complete the removal of residual material. The initial starting temperature of the substrate is room temperature (approximately 20 degrees Celsius because the substrate has enough time to stabilize to ambient temperature before it is loaded into the cleaning/etching chamber.  As a result the temperature upper limit of the repetitive heating/cooling steps is at least the room temperature. In addition it is reasonable to assume that the lower endpoint of the lower limit of the repetitive heating/cooling steps is at least the liquid CO2 temperature.
fluctuating is disclosed as wet cleaning agents may be applied to the SCF-treated surface to complete the removal of residual material.
As to the limitation of a difference between the maximum temperature and the minimum temperature of the peeling target portion is 150 0C to 300 0C. Xu does not disclose the exact temperature range as required by applicant’s claim.
However Hu teaches: [0056] As a specific example, a semiconductor wafer in a semiconductor device manufacturing facility may be subjected to initial masking and photoresist radiation exposure, following which the semiconductor wafer is loaded and sealed in a process vessel. The process vessel is purged with a process gas that corresponds to the SCF gas but is at a non-supercritical condition, to displace all other gases in the vessel. In a specific embodiment, the process gas is CO.sub.2, and the corresponding SCF used in the process is supercritical CO.sub.2. Typically, when CO.sub.2 is used, the gaseous pressure of the CO.sub.2 purge gas does not exceed about 2 atm. After purging, the vessel is heated to a temperature T.sub.o>T.sub.c and is pressurized to a pressure p.sub.o>p.sub.c with preheated CO.sub.2. The desired pressure, p.sub.o, and temperature, T.sub.o, are dependent on the wafers to be cleaned, the chemical formulation and process parameters, the material to be removed from the wafer, and the process equipment that is employed. Once p.sub.o and T.sub.o are attained, the process vessel is charged with supercritical CO.sub.2.

Therefore, in absence of any unexpected results, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to adjust T.sub.o to any temperature such as the differential between T.sub.o and room temperature attains any value including  150 0C to 300 0C. because Xu clearly teaches the T.sub.o,  is a result effective variable effective in controlling the removal process, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.


Xu discloses [0037] Due to the progressively smaller dimensions of semiconductor patterns, the SCF-based cleaning formulations of the invention provide a distinct advantage in penetrating small geometry structures such as vias and trenches on the semiconductor wafer, particularly in instances in which the wettability of the semiconductor substrate is low. This same feature allows the removal of H.sub.2O from aqueous developed photoresists of <0.09 .mu.m characteristic dimension, without image collapse or degradation. 
Alternatively, Xu’s disclosure also recites:
[0002] Photolithography is used to structurally define the patterns of the layers and doping regions on semiconductor wafers. Photolithography techniques comprise the steps of coating, harden the exposed photoresist material thereby making it resistant to removal and/or etching. The non-exposed photoresist material is then removed, or "developed," thereby leaving behind a pattern identical to the mask. Effective removal of the unwanted negative or positive photoresist is crucial because incomplete removal of the non-exposed photoresist residue affects subsequent processes and compromises the quality of the finished semiconductor device. 
[0003] At present, the favored technique to remove the developed photoresist is plasma ashing. Plasma ashing involves exposing the photoresist-covered wafer to oxygen plasma in order to oxidatively decompose the unexposed photoresist film from the substrate surface. However, plasma etching usually results in the formation of plasma-etching residue, and this residue must subsequently be removed by wet chemical treatment. During wet chemical treatment, the wafer typically is exposed to solutions containing cleaning solvents and corrosion-inhibiting amines. Notably, it is difficult to balance effective plasma-etching residue removal and corrosion inhibition because the residue and the wafer layers tend to be similar materials. As such, unwanted removal of desired layers or corrosion of metal layers often occurs. Additionally, the use of copious amounts of cleaning agents and solvents presents environmental and safety issues and involves substantial costs for proper handling and disposal of these chemical reagents. On the other hand, when the device critical dimensions become very small, it is difficult for wet chemical to penetrate into deep trenches and vias because of the high surface tension. As a result, incomplete cleaning will occur. SCF has near zero surface tension and thus enables the complete cleaning for small dimension vias and trenches.

In yet another embodiment Xu discloses [0084] The present invention is broadly applicable to integrated circuit (IC) manufacture, for cleaning operations between successive process steps to remove organic and/or inorganic residues that are present, such as photoresist or post-etch photoresist products. [0089] Post ash photoresist residue was removed from the surface of patterned structures by the following process. A cleaning composition, including alcohol (e.g., methanol, ethanol, isopropanol) co-solvent in supercritical CO.sub.2 and a fluorinated agent, was added to a cleaning vessel and allowed to equilibrate at 4000 psi at 90.degree. C. (1% w/v fluoride, 15% w/v alcohol). The cleaning fluid composition was circulated through the cleaning vessel at a constant pressure and temperature for a predetermined period of time (30-900 seconds). Upon completion, the cleaning composition was displaced with pure supercritical CO.sub.2 and the cleaning vessel was rinsed with three volumes amount of supercritical CO.sub.2 in order to completely remove the cleaning composition from the wafer surface.
It is noted that Xu does not expressly disclose the combination of the new limitations of “heating a substrate held by a holder; supplying, to a peeling target portion which is at least a portion of a coating film including a first coating film and a second coating film, a chemical liquid for enhancing a peeling performance between the first coating film and the second coating film, the first coating film being formed directly on a surface of the substrate, and the second coating film being formed on the first coating film and containing carbon with a at least a portion of the first coating film covers remains on an entirety of the surface of the substrate”
Moore discloses stripping composition is provided for removing polymeric organic substances from an inorganic substrate.   In employing the stripping solutions of this invention, the substrate covered with the cured photoresist and where applicable, post-etch residue, is brought in contact with the stripping solution at a range of temperatures (Col. 5, line 5).
The reference of Moore, however, is not relied on to teach the stripping composition, but is only relied on to teach an example of the substrates types and how photoresist post-etch residues look like. Namely in Fig. 2, Moore shows a typical substrate to be etched labeled “Resist Mark” prior to etching (first item from the left), and photoresist post-etch residue shown in line stack labeled “Plasma Etch” after an etching step (second item from the left).
The invention was also tested on the removal of plasma-induced post-etch residue. The substrate is a silicon wafer with microcircuitry present. Through successive photolithographic, deposition, and plasma etch steps, device structures were made upon the silicon. In this example, the device structure had the form of lines on the wafer substrate. Each line is composed of layers of metallic features (aluminum) to form a "stack". Using a scanning electron microscope (SEM); the lines were evident to have residue, commonly referred to as "post-etch residue". Other identities include sidewall polymer (i.e. formation of same substance on the 
As a result the resist post-etch residue sample shown in Fig. 2 of Moore reads on a portion of a coating film including a first coating film (combination of SiO2 + Ti + Al films) and a second coating film (post-etching residue shown on line stack after etching and patterning the Ti + Al films) , the first coating film (combination of SiO2 + Ti + Al films) being formed directly on a surface of the substrate, and the second coating film (post-etch residue) being formed on the first coating film and containing carbon with a different composition from that of the first coating film. The first coating film of Moore does not contain any carbon, while the second film of Moore contains carbon at least from the photoresist residue, therefore the second coating film (post-etch residue) being formed on the first coating film and containing carbon with a different composition from that of the first coating film. Note that applicant never claims that the first coating film must contain carbon, applicant only claims the second coating film (post-etch residue) being formed on the first coating film and containing carbon with a different composition from that of the first coating film.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to apply the post-etch residue removal (cleaning) method of Xu to any 
One of ordinary skill would have been motivated to apply the post-etch residue removal (cleaning) method of Xu to the substrate/post-etch residues of Moore in order to remove unwanted layers or corrosion of metal layers, to avoid the use of copious amounts of cleaning agents and solvents presents environmental and safety issues and involves substantial costs for proper handling and disposal of these chemical reagents, while  allowing chemical to penetrate into deep trenches and vias because of the high surface tension, and as a result, complete cleaning for small dimension vias and trenches will be obtained as suggested by Xu.
As discussed above, the method of Xu is based on fluctuating a temperature of the peeling target portion to which the chemical liquid has been supplied between a maximum temperature value and a minimum temperature value; and as discussed above, the method of Xu would provide supplying a rinse liquid for removing the second coating film (etch-residue) of the peeling target portion after the fluctuating while at least a portion of the first coating (the SiO2 layer) film covers remains on an entirety of the surface of the substrate see Fig. 2 of Moore.
It is also noted that Xu is silent about liquid nitrogen for peeling the photoresist.
Liu teaches a method of secondary intercalation of graphite layers; and peeling of a carbon containing layer using liquid nitrogen cooling (abstract).
Love Jr. teaches “Other methods for removing the patterned photoresist layer include mechanical means such as scrubbing with a liquid or a gas jet-stream, cryogenic treatment with liquid nitrogen, argon, or supercritical fluids, or by peeling away the layer with an adhesive-coated paper attached to the top of the photoresist layer” (Col. 1, line 46).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Xu by using liquid nitrogen instead of CO.sub.2 because Liu teaches cooling by liquid nitrogen to peel off a carbon containing layer, and Love Jr. suggests liquid nitrogen and supercritical fluids are equivalent methods for removing patterned photoresist layers. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

One of ordinary skill in the art would have been motivated to use liquid nitrogen cooling instead of CO.sub.2 because the modified method uses a simpler device, less resource consumption, and yields high quality as suggested by Liu. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art.
Liquid nitrogen—LN2—is nitrogen in a liquid state at low temperature. Liquid nitrogen has a boiling point of about −195.8 °C (according to Wikipedia). As a result the super-critical nitrogen of Liu could  have a temperature of at least −195.8 °C (plus any heating that occurs  in the LN2 nines for delivering the LN2) when it comes in contact with the wafer, if the initial temperature of the wafer is at room temperature of about +20°C, then, the temperature 
215.8 °C temperature fluctuation overlaps the temperature fluctuation range of  150 0C to 300 0C claimed by the applicant. Overlapping ranges are held obvious.
In addition in absence of any unexpected results, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to adjust T.sub.o of Xu to any temperature such as the differential between T.sub.o and room temperature attains any value including  150 0C to 300 0C. because Xu clearly teaches the T.sub.o,  is a result effective variable effective in controlling the removal process, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art
The method of xu is applicable to peripheral edge as well as center.
Regarding claim 19, It is noted that xu is silent about a computer-readable storage medium, however, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to automate the process of Xu by using computer control because all processing equipment requires computer control and a computer-readable storage medium for storing the controlling process steps, as opposed to manual control, in order to insure process reliability and repeatability.
Regarding claim 21-22, if the first coating film of Xu and Moore is interpreted as the SiO2 layer of Fig. 2 of Moore,  then the rejection above would also read on new claims 21 and 22.
And since Xu discloses  “The desired pressure, p.sub.o, and temperature, T.sub.o, are dependent on the wafers to be cleaned, the chemical formulation and process parameters, the 0 when two different carbon containing etch residues need to be removed, each carbon containing film would have a specific T0 as taught by Xu. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 22, 24, at least some of the temperature fluctuation of Xu would reach at least part of the lower surface of the wafer near the curved edge of the wafer because the fluid of Xu will cover the curved edge of the substrate as well. All the fluids ejected by Xu will reach both the upper surface of the wafer and the lower surface near the curved edge of the wafer. If the top of the substrate contains a first carbon containing film, and if the bottom side of the substrate contains a second carbon containing film different from the first, and if both carbon containing films need to be removed, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to use two different T0 one for the top surface and one for the bottom surface of the substrate.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. IF the films require two different SCF’s as separately suggested by Xu and Liu then it would have been .


Response to Arguments
Applicant's arguments filed 8/25/21 have been fully considered but they are not persuasive. The above office action has been updated/re-written to better articulate the examiner’s position and address all applicant’s amendments and all applicant’s argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410. The examiner can normally be reached 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D/Examiner, Art Unit 1713